UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                                 FILED
                                                                                        OCT 3 0 2009
                                             )
                                                                                 Clerk,   us.
Tony Curtis Barrino,                         )                                      Bankr~p't DIstrict and
                                             )                                               cy COurts
        Plaintiff,                           )
                                             )
                v.                           )        C IVI'1 A' N o.
                                                        ·      chon      OD 2042
                                             )
Heidi Collins et aI.,                        )
                                             )
        Defendants.                          )


                                   MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.

28 U.S.c. § 1915(e)(2)(B)(i).

        Plaintiff, a resident of Hyattsville, Maryland, sues three employees of "Cable Network

News" and a member of the United States Air Force "on grounds of conspiracy [sic] to commit

extortion, conspircy [sic] to commit physocolocial [sic] damages-distress and mental anuguish

[sic] .... " CompI. at 2. The rambling complaint consists of a series of illogical statements and a

demand for damages exceeding $60 trillion. Complaints that describe fantastic or delusional

scenarios or contain "fanciful factual allegation[s]" are subject to dismissal under 28 U.S.c.

§ 1915(e)(2). Neitzke v. Williams, 490 U.S. 319, 325 (1989); accord Best v. Kelly, 39 F.3d 328,

330-31 (D.C. Cir. 1994). This complaint qualifies for such treatment and, thus, is dismissed. A

separate Order accompanies this Memorandum Opinion.




                                             United States Districlige
Date: October c::ath, 2009